 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in American Bakery and ConfectioneryWorkers Local UnionNo. 173,American Bakery and Confectionery WorkersInternational Union,AFL-CIO,and in General Drivers, Chauffeurs and Helpers,Local Union No. 886,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization of ouremployees,by discriminating in regard to the hire or tenure of their employmentor any term or condition of their employment.WE WILL NOTin anyothermanner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist labor organizations,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection or to refrain from anyand all of such activities.WE WILLoffer to Murriel D. Jennings and Jimmy Capps immediate and fullreinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them wholefor any loss of pay they may have suffered as a result of our discriminationagainst them.All ouremployees are free to become,remain,or refrain from becoming or re-maining members of any labor organization.MEAD'SBAKERY, INC.,Employer.Dated-------------------By-------------------------------------------(President)-------------------------------------------(General Managerof Lawton plant)NOTE.-We will notifyany of the above-named employeespresentlyserving in theArmed Forces of the United States of their right to fullreinstatement upon applica-tion in accordancewith theSelective ServiceAct afterdischarge fromthe ArmedForces.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectlywith the Board'sRegional Office, Room2093-Federal Center, 300 West Vickery, Fort Worth 4, Texas, Telephone Number,Edison5-5341,Extension284, if theyhave any question concerning this notice orcompliancewith itsprovisions.Florida All-Bound Box CompanyandLocal Union 2653, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 12-CA-2243.August 15, 1962DECISION AND ORDEROn May 31, 1962, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member pane]; [Chairman McCulloch and MembersLeedom andBrown].138 NLRB No. 18. FLORIDA ALL-BOUND BOX COMPANY151The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the modificationsset forth below.'[The Boarddismissedthe complaint.]1We do not adopt that portion of the Trial Examiner's concluding findings to the effectthat statements made by Plant Superintendent Boyd prior to the 6-month period preced-ing the filing and service of the charges,indicating the Respondent's opposition to unionorganization generally,did not shed any light on Boyd's refusal to reinstate or reemployWalters and Scott within the 10(b) period.The Board considers evidence concerningsuch statements made prior to the 6-month period as they may shed light on the motiva-tion of conduct engaged in within the 6-month period.Superior Maintenance Company,133 NLRB 746,footnote 3.We have, therefore,considered such evidence In this case.We nevertheless agree with the Trial Examiner that the General Counsel has not estab-lished by a preponderance of the evidence that the Respondent failed or refused to re-instate or reemploy Walters and Scott for reasons violative of the Act.We also do not adopt the Trial Examiner's further concluding finding that"a violationof Section 8(a) (4) must be established by more compelling evidence that [sic]the bareinclusion of a person's name as a discriminatee in a charge,especially when, as here, thecharge turns out to be baseless"The purport of this statement is not clear.-We agree,however, with the Trial Examiner that the Respondent did not violate section 8(a) (4)of the Act,but do so in reliance upon the Trial Examiner's credibility resolutions, whichwe adoptINTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge duly filed on January 8, 1962(as later amended), by Local Union2653,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,hereincalled the Union,theGeneral Counsel of the National Labor Relations Board,through the Regional Director for the Twelfth Region(Tampa, Florida),issued acomplaint dated February 23, 1962,alleging that Florida All-Bound Box Company,herein called the Respondent or the Company,has engaged in unfair labor practicesin,violation of Section 8(a)(1), (3),and (4)of the National Labor Relations Act,as amendedby the Labor-Management Reporting and DisclosureAct of 1959,hereincalled the Act.The answer of the Respondent admits certain allegations of thecomplaint but denies the commission of any unfair labor practices.Pursuant tonotice, a hearing was held before Trial Examiner Reeves R. Hilton at Tampa,Florida, on April 18,1962.The parties were represented by counsel and wereafforded opportunity to adduce evidence on the issues herein,to present oral argu-ment, and to file briefs.About May11, 1962, I received a brief from counsel forthe Respondent which I have considered fully.Upon theentire record in the case, and from my observation of the witnesses andtheir demeanor,Imake the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSThe Company,a Florida corporation,maintains its office and place of businessat Auburndale,Florida, where it is engaged in the manufacture,sale, and distribu-tion of wire-bound fruit and vegetable shipping containers.During the 12 monthspreceding the issuance of the complaint, the Company sold and shipped finishedproducts valued in excess of $50,000 to points outside the State of Florida. I findthe Company is engaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in the Act. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that on and after July 17, 1961,1 the Company refused toreinstate and/or rehire six laid-off employees, including Carolyn Walters and BertieScott.At the outset of the hearing the General Counsel moved to amend his com-plaint by deleting the names of four of the discriminatees and alleging that fromabout July 17, 1961, to April 12, 1962, the Company refused to reinstate and/orrehireWalters and Scott in violation of Section 8(a)(1), (3), and (4) of the Act.Without objection, I granted the motion.At the same time I granted the Com-pany's motion to amend its answer to deny the allegations of the amended com-plaint.There is no allegation or contention that the Company engaged in anyindependent acts or conduct in violation of Section 8(a)(1), so the only questionpresented is a factual one, namely, whether the Company unlawfully denied em-ployment to the two discriminatees from about July 17, 1961, to April 12, 1962.B. Background of the caseThe evidence touching upon organizational activities comes from employee JohnnyHughes who stated that during February he assisted the Union's efforts to organizethe plant by passing out cards to employees.During this period Hughes had oneconversation with Jack Boyd, plant superintendent, in the course of which Boydasked how the Union was coming along, that he had heard Hughes was passing outcards, and that the Union might get him into trouble.Boyd was aware of some union activity about that time and told Hughes that whilehe could pass out cards on his own time, he could not do so on company time.Boyd further stated that during February the Company was operating five ofits six box-making machines, but due to slack business conditions it shut down onemachine about February 17, and since then it has operated with only four machines.This resulted in the layoff of 12 or 13 employees; 9 who were actually engaged inrunning the machine and 3 or 4 who were employed on jobs dependent upon itsoperation.Boyd announced the coming layoff to the workers and advised theemployees scheduled for layoff, as well as other employees, that if they could obtainemployment elsewhere they should accept it.According to Boyd the Companyhas recalled only two of the laid-off employees, Mary Driggers and Violet Oravetz,around July, and offered reemployment to Carl Stallard, which be declined becausehe had secured another job.The parties stipulated that on May 2, the Union filed a charge (Case No.12-CA-1995) alleging that 13 named individuals,includingWalters and Scott andother employees, had been discriminatorily terminated and/or laid off about Feb-ruary 17 and thereafter refused employment.The charge was withdrawn by theUnion on June 2.C. The discrimination cases1.Carolyn WaltersWalters worked off and on for the Company commencing about 1944(she didnot work at all from August 1946 to May 1951) and in February she was employedat a unitizer.In the course of her employment Walters was laid off during thesummer months,which is the Company's seasonal slack period.Walters signed aunion card in February and on February 16 Boyd stated she was being laid off.The following July, Walters telephoned Boyd to inquire about work and Boydreplied he could not use her at that time. In September, Walters went to the plantand told Boyd she would like to return to work because she owed money to thecompany credit union which she wanted to repay.According to Walters, Boydrefused her request for the reason that her name was included in the "Labor Boardpapers," or the charge.Walters said if her name was included she did not put itin there and Boyd stated he was not arguing the point, her name was included.Walters, seemingly, made no further inquiry of Boyd and was recalled to workabout April 11, 1962.2.Bertie ScottScott worked for the Company continuously, except for seasonal layoffs, fromabout 1953 until February 17. Prior to the latter date she was employed as a boardlayer and signed a union card in the early part of February.About February 17,Boyd told her she was being laid off and when Scott asked if she would be rehired1All dates refer to 1961 unless otherwise stated FLORIDA ALL-BOUND BOX COMPANY153Boyd replied she would be reemployed when work picked up.The followingJune, Scott called Boyd about returning to work and he said he could not use herat that time.Scott was recalled to work April 12, 1962.Henry Scott stated that in September he asked Boyd if he was going to recall hiswife and Boyd answered he had changed his mind since her layoff, that he was notreemploying her.When Scott asked why he had changed his mind,Boyd said hername was on the "Labor Board paper"along with the rest of them and he was notputting her back to work.Other Testimony Adduced by the General CounselMary Driggers was employed as a board layer and at times worked with Waltersand Scott.Driggers was laid off in February,recalled in June,and quit her employ-ment the following December.In February someone gave Driggers a union card,which she later returned unsigned.Sometime during the period of her layoff, Feb-ruary to June, she went to the plant to see Boyd because she felt she had "betrayed"her coworkers in that she had probably led them to believe she was for the Unionwhen in fact she was "confused"regarding organization.Plainly,Driggers had norecollection as to the approximate date of her visit to the plant and had only a hazyremembrance of her conversation with Boyd.However, with some prodding andleadingby theGeneral Counsel she stated she voluntarily gave Boyd the name ofeight employees,includingWalters and Scott,whom she had heard had signed upfor the union.2Admittedly,Boyd made no comment upon receiving this informa-tion and did not make any notation of the names given him.Driggers stated sheconcluded the conversation by apologizing for being involved in the Union and shebelieved she requested Boyd to put her back to work.Driggers further stated sheand Violet Oravetz, who was named a discriminatee in the old charge, were recalledto work at the same time.Ernest Comer,Boyd's brother-in-law,added more background to the case. Comerrelated that in February,Boyd mentioned the Union was attempting to organize theplant and Comer,who did not sign a card or participate in organizational efforts,stated he was neutral,that he was not pushing for the Union or talking for the Com-pany.Boyd remarked he was not threatening Comer's job,but he had better starttalking for the Company for if the Union came in none of them would have jobssince Richard Miller,one of the stockholders,had stated he would not operate underthe. Union.Comer also related an earlier conversation with Boyd which occurredin 1959,when Boyd visited Comer on his farm in Tennessee.On that occasion Boydsaid he, personally,had no objection to a good union in the plant,but not theTeamsters,and that Miller had declared he would not operate under a union. Comerwas still working for the Company.Constance Dupree worked off and on for the Company since 1947,and apparentlyher last employment ended around July 1960.Dupree was reemployed about July 17as regular end stocker but she performed other jobs as needed including boardlaying and unitizing.She was still employed at the time of the hearing.Lucille Purvis worked off and on since 1943 and quit her employment about Oc-tober 7,1960.During June or July,Purvis called Boyd on two occasions to askfor work and Boyd promised her a job whenever he had an opening for her.Purviswas reemployed about July 17, and since then,without any regular job assignment,she has worked on various jobs including board laying and unitizing.The Company's CaseBoyd said Walters was employed as a unitizer and in July,after her layoff, shecame to the plant to ask for work,and Boyd stated he had no job for her.Later, inSeptember,she again spoke to Boyd at the plant about returning to work and Boydtold her he had no opening for her.Walters stated she needed work so she couldrepay a loan to the credit union.She also stated she like the Company and thoughtwell of Boyd.Boyd thereupon commented if she thought so well of him why didshe file a charge against him and she answered she knew knothing of the charge.Boyd said he did not know whether Walters was a member of the Union or if she hadparticipated in any union activities.As set forth above,Walters was reemployedas a unitizer about April 12, 1962.Boyd said Scott was employed as a board layer and sometime after her layoff shetelephoned to inquire if her seniority would be affected by accepting another job andBoyd told her no.He also informed her that it seemed unlikely the crew on the2The other names were Thelma, Ernest,and Tommy Ferman, Hughes, Clayton, andPinky Lawrence.Driggers admitted all these individuals are still employed by theCompany 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDshutdown machine would be recalled. Boyd also testified that during 1960 or 1961,Scott had refused to work as a utility employee and said she would quit rather thanperform jobs other than board laying. Seemingly, from the General Counsel's cross-examination of Boyd, Scott's physical condition, as a result of major surgery in 1960,had something to do with her refusing to perform other jobs such as end stocker.Boyd stated that while the jobs of board layer and stocker are different they are inter-changeable as to workers and there is not much difference in the jobs insofar asweight lifting is concerned .3Since Scott performed but one job and could not beused as a utility employee Boyd had no available opening for her until herrecall onApril 12, 1962.Boyd did not know whether Scott was a member of the Unionor engaged in activities in its behalf.Boyd stated that in September Scott's husband asked when his wife would be re-employed and he replied he did not have an available or suitable job for her. Scottsaid his wife would like to return to work because she like the Company and thoughtwell of Boyd.Thereupon, Boyd queried if she thought so much of him why didshe have a labor charge against him. Scott said he had no knowledge of any suchcharge.Boyd denied Miller ever stated the Company would not operate undera union andfurther denied he ever told Comer that Miller had made such a statement.Boyd recalled Driggers spoke to him sometime between February and June, buthe could not remember the substance of their talk, nor could he remember Driggersgiving him the names of employees who had signed union cards.Boyd was aware of the fact that Oravetz was named in the old charge when herecalled her in July.Boyd also stated Dupree was recalled because she could per-form different jobs.He was not questioned concerning the recall of Purvis.ConcludingFindingsThe basic issue presented is whether the Company had available jobs in the periodJuly 17, 1961, to April 12, 1962, which Walters and Scott were qualified to perform,but discriminatorily refused to reinstate or rehire them in these positions.The record shows that Walters and Scott merely signed union cards in February1961, and were laid off on February 17, along with other employees, when the Com-pany, for legitimate business reasons, shut down certain of its manufacturing opera-tions.On May 2, the Union filedcharges allegingthe layoff to be discriminatory,named 13 employees as discriminatees, and then withdrew the charge on June 2.Thereafter, on January 8, 1962, another charge was filed which resulted in theissuance of the present complaint alleging the illegal refusal to reinstate six employ-ees on and after July 17, 1961. The complaint as amended at the hearing is nowlimited to the denial of reemployment to Walters and Scott in the period July 17,1961, to April 12, 1962.Obviously this period was selected for the reason that theCompany reemployed Dupree and Purvis on the earlier date while Walters and Scottwere not reemployed until the latter date.In brief, the General Counsel relies upon background evidence, the old charge andcertain statements made by Boyd to Walters and Henry Scott to sustain the allegedviolations of the Act.The background evidence touches upon two or three remarks supposedly made byBoyd to Hughes and Comer indicating the Company was opposed to organizationgenerally.These statements were made more than 6 months prior to the filing andservice of the charge herein and I fail to see how they shed any light on Boyd'streatment of Walters and Scott within the Section 10(b) period.Driggers' testimonyconcerns a conversation she had with Boyd sometime between February and June1961, which wound up with her voluntarily giving Boyd the names of eight employeesshe believed had signed up for the Union.Boyd remembered Driggers talking tohim but had no recollection of the subject discussed or her giving him the names ofemployees who had signed union cards.Apart from the fact the conversation tookplace more than 6 months prior to the filing and service of the charge, her testimonyis so garbled, rambling, and confusing as to be entitled to no consideration whatever.There is no question Walters and Scott did not file the old charge, nor did theyenlist the aid of the Union in that respect or have anything to do with the prepara-tion, initiation, or processing thereof. In my opinion a violation of Section 8(a) (4)must be established by more compelling evidence that the bare inclusion of a per-son's name as a discriminatee in a charge, especially when, as here, the charge turnsout to be baseless.4Certainly,Walters and Scott acquired no special status as a"An end weighs about a pound and a board a matter of ounces4 Cf.Esgro, Inc,135 NLRB 285;Adams Dairy, Inc,120 NLRB177; Peerless Products,Inc.,120 NLRB 1008, footnote 3. THE SWEETLAKE LAND AND OIL COMPANY, INC.155result of beingnamedin the charge and about the only purpose served by the oldcharge was to give notice that they, together with other persons, were union membersor active in its behalf.There remains for consideration the separate, but similar, conversations Waltersand Henry Scott had with Boyd during September 1961.The substance of theseconversations, as related by Walters and Scott, is that Boyd refused to reemployWalters or Bertie Scott because their names appeared in the old charge.On the otherhand Boyd testified he told Walters and Scott he had no jobs available and when theystarted lauding the Company and himself, Boyd queried if they felt that way why didthey file charges against him.Walters and Scott thereupon opined their unaware-ness or ignorance of the contents of the charge. I was not favorably impressed bythe testimony of Walters and Henry Scott for it struck me they were simply tryingto bolster the case.Moreover,it seemshighly improbable that Boyd would informWalters and Bertie Scott in June and July that he could not reemploy them becausehe had no openings, as they conceded, and in September base his refusal to reemploythem because their names appeared in the charge. I, therefore, accept and credit thetestimony of Boyd and find he did not make the statements attributed to him byWalters and Henry Scott.Further, I attach no significance to Boyd's queries ad-dressed to Walters and Scott concerning the filing of the charge for, if not invitedand appropriate under the circumstances, they were harmless .5Boyd testified that Walters and Scott were employed exclusively as unitizer andboard layer, respectively, and the Company had no available jobs in these categoriesduring the period in question. It is true, of course, the Company reemployed Dupreeand Purvis about July 17, but they were employed as general utility workers, a posi-tionwhich neither Walters nor Scott were qualified to fill.Walters and Scott did notdeny or challenge Boyd's testimony in their direct examination or as rebuttal wit-nesses.Consequently, Boyd's testimony stands uncontradicted and I accept it.Accordingly, I find the Company did not discriminatorily refuse to reemployor rehire Walters and Scott in violation of Section 8(a).(3), (4), and (1) of the Act.6Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section2(5) of the Act.3.TheRespondent in failing to reemploy Carolyn Walters and Bertie Scott fromJuly 17,1961, toApril12, 1962, has not engaged in unfair labor practices as allegedin the complaint as amended within the meaning of Section 8(a)(3), (4),and (1)of the Act.RECOMMENDATIONUpon the basis of the foregoing findings of fact and conclusions of Law, I recom-mend that the complaint be dismissed.aWhitin Machine Works,32 NLRB 1123, 1129.9N L R B. v. Cambria Clay Products Company,215 F 2d 48, 56 (C A.6) ; NLRB. v.Textile Machine Works, Inc,214 F. 2d 929, 934 (C.A 3) ; CroseillCurtain Company andDurham Drapery Company, Inc,130NLRB1465;WesternLace& Line Co,d/b/aWestern Fishing Lines Company,Inc., supra.103NLRB1408, 1464-1466.Seealso,AdamsDairy,The Sweetlake Land and Oil Company,Inc.'andRice WorkersLocal 300, Amalgamated Meat Cutters&Butcher Workmenof N.A.,AFL-CIO.Case No. 15-RC-2500.August 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before William W. Fox,i The name of the Employer appears as amended at the hearing.138 NLRB No. 19.